                          No. 6:21-cv-00217

                        David Lee Tijerina,
                             Plaintiff,
                                v.
                       Gregory Dingas et al.,
                            Defendants.


                              ORDER

    Plaintiff David Lee Tijerina, proceeding pro se, filed this civil
rights lawsuit pursuant to 42 U.S.C. § 1983 and sought leave to pro-
ceed in forma pauperis. The case was referred to United States Mag-
istrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636(b). Doc.
3.
     On June 15, 2021, the magistrate judge issued a report recom-
mending that the complaint be dismissed without prejudice as
barred by 28 U.S.C. § 1915(g) unless the plaintiff paid the filing fee
within fifteen days. Doc. 4. Plaintiff subsequently filed a letter and
affidavit, which the court deems to constitute written objections.
Doc. 5.
    The court reviews the objected-to portions of a magistrate
judge’s report and recommendation de novo. See Fed. R. Civ. P.
72(b)(3); 28 U.S.C. § 636(b)(1). The magistrate judge recommended
dismissal because plaintiff did not pay the filing fee and is barred by
28 U.S.C. § 1915(g) from proceeding in forma pauperis. Doc. 4.
Plaintiff’s objection does not refute that basis for dismissal (Doc. 5),
and he has not paid the fee required by 28 U.S.C. § 1914(a) to file a
civil action in this court.
    Having reviewed the magistrate judge’s report de novo, and be-
ing satisfied that it contains no error, the court over-rules plaintiff’s
objections and accepts the report’s findings and recommendation.
This case is dismissed without prejudice pursuant to 28 U.S.C. §
1915(g).
So ordered by the court on July 14, 2021.



         J. C AMPBELL B ARKER
        United States District Judge




  -2-
